Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 2/10/2021 have been entered and fully considered.  Claims 1, 12 and 17 are amended, claims 16, 18 and 21 are previously canceled, and claims 1-15, 17, 19, 20 and 22 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-15, 17, 19, 20 and 22 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0093024 A1), in view of Ogoro (US 2014/0369448 A1), further in view of Behravan et al. (US 2015/0208263 A1), hereinafter Behravan. 

Regarding claim 1, Park teaches a method, comprising: 
generating, at a first node, a baseband information signal by mixing a received modulated carrier signal with a local oscillator (LO) signal having an LO frequency, the modulated carrier signal being in-phase signal and quadrature signal uncorrelated with each other and derived from different input data sets (Figure 11, Paragraphs 0022 and 0057; generating a baseband information signal by mixing a received modulated carrier signal with a local oscillator (LO) signal having an LO frequency; obtaining baseband signal samples of the baseband information signal having an in-phase signal sample and a quadrature signal sample; determining an offset frequency rotation based on an estimated correlation between the in-phase signal samples and the quadrature signal samples; and, processing the baseband information signal using the offset frequency rotation); 
obtaining baseband signal samples of the baseband information signal having an in-phase signal samples and a quadrature signal samples (Figure 11, Paragraphs 0022, 0031, 0034 and 0057; obtaining baseband signal samples of the baseband information signal having an in-phase signal sample and a quadrature signal sample); 
determining, at the first node, an observed offset frequency rotation based on an estimated correlation between the in-phase signal samples and the quadrature signal samples (Paragraphs 0022 and 0057; determining an offset frequency rotation based 
performing measurements at multiple receivers (Figures 16-18, Paragraphs 0024, 0038 and 0075; only with one extra piece of information addressing the acceptable orientation of the two solutions, the nodes can determine exactly where each node is with respect to one another using the positioning method described above);
wherein the received modulated carrier signal is a quadrature-modulated signal with in-phase and quadrature signal components (Figure 11, Paragraphs 0022 and 0057; obtaining baseband signal samples of the baseband information signal having an in-phase signal sample and a quadrature signal sample).
Park may not specifically teach generating a Doppler frequency shift between the receiver and the transmitter by subtracting, from the offset frequency rotation, a measured frequency offset at the receiver, thereby determining a relative speed when the received modulated carrier signal is received at a receiver, and wherein the received modulated carrier signal is a modulated signal with arbitrary orthogonal components; and wherein the Doppler frequency shift further comprises sign information.  In an analogous art, Ogoro teaches generating a Doppler frequency shift between the receiver and the transmitter by subtracting, from the offset frequency rotation (Paragraph 0042 and Claim 5; the Doppler frequency is estimated by calculating a rotation amount of a carrier in accordance with the received wave and using frequency offset information based on the rotation amount of the carrier), a measured frequency offset at the receiver, thereby determining a relative speed when the received modulated carrier signal is received at a receiver (Abstract and Paragraph 0043; by calculating the maximum Doppler frequency based on an instantaneous value of the Doppler frequency and a variation degree of the instantaneous value, the moving speed v can be estimated. This value is proportional to the Doppler frequency), and wherein the received modulated carrier signal is a modulated signal with arbitrary orthogonal components (Paragraph 0009; modulated waves of digital broadcasting is modulated by orthogonal frequency division multiplexing signal); and wherein the Doppler frequency shift further comprises sign information (Paragraph 0043; the Doppler frequency can be statically estimated to some extent. That is, the maximum Doppler frequency fd at a certain speed is known to have a relationship of fd=v/.lamda., where v represents a moving speed and .lamda. represents a wavelength).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park and Ogoro because it would improve the reception performance of a portable terminal when used in moving state (Ogoro, Paragraph 0008).
The combination of Park and Ogoro may not specifically teach received from a second node, determining an observed offset frequency of the second node based on samples of the second node; receiving, at the first node, from the second node, an observed offset frequency rotation of the first node; and determining, at the first node, a doppler frequency offset between the first node and the second node by adding the observed offset frequency rotation of the first node and the observed offset frequency rotation of the second node and halving a resultant quantity.  In an analogous art, Behravan teaches received from a second node, determining an observed offset frequency of the second node based on samples of the second node; receiving, at the first node, from the second node, an observed offset frequency rotation of the first node; and determining, at the first node, a doppler frequency offset between the first node and the second node by adding the observed offset frequency rotation of the first node and the observed offset frequency rotation of the second node and halving a resultant quantity (Paragraphs 0110-0114; Intra-CoMP cluster observed or received time difference at a UE i.e. between signals received from TPs in the same cluster. Inter-CoMP cluster observed or received time difference at a UE i.e. between signals received from TPs belonging to different CoMP clusters. The frequency synchronization between transmissions from the transmission points serving the cluster cell may comprise any of: Intra-CoMP cluster frequency synchronization level i.e. frequency error between frequencies of signals transmitted by the TPs in the same CoMP cluster. Inter-CoMP cluster frequency synchronization level i.e. frequency error between frequencies of signals transmitted by the TPs belonging to different CoMP clusters).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park, Ogoro and Behravan because it may reduce capacity and efficiency in resource usage in the cluster cell and its neighboring cluster cells (Behravan, Paragraph 0012).

Regarding claim 2, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 11, as described above.  Further, Park teaches wherein determining the offset frequency rotation further comprises calculating: .SIGMA..sub.k=1.sup.N[|I.sub.R,i(k)||Q.sub.R,i(k)|], where I.sub.R,i refers to an in-phase part of an ith error-corrected data set and Q.sub.R,i refers to a quadrature part of the ith error-corrected data set (Paragraphs 0052, 0053 and Equation 3.18).

Regarding claim 3, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 11, as described above.  Further, Park teaches wherein determining the offset frequency rotation further comprises calculating: .SIGMA..sub.k=1.sup.N[(I.sub.R,i(k)).sup.2(Q.sub.R,i(k)).sup.2], where I.sub.R,i refers to an in-phase part of an ith error-corrected data set and Q.sub.R,i refers to a quadrature part of the ith error-corrected data set (Paragraphs 0052, 0053 and Equation 3.18). 

Regarding claim 4, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Ogoro teaches wherein the relative speed is walking speed or 1 kilometer per hour (Paragraph 0004; watch digital broadcasting with use of the digital broadcasting reception function of the information terminal along movement, such as while walking). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park and Ogoro because it would improve the reception performance of a portable terminal when used in moving state (Ogoro, Paragraph 0008).

Regarding claim 5, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Park teaches performing one-way measurement where only the source transmits and receives the reflected wave from a target which doesn't transmit or receive (Paragraphs 0022, 0032 and 0057; determining an offset frequency rotation based on an estimated correlation between the in-phase signal samples and the quadrature signal samples).

Regarding claim 6, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Park teaches performing two-way measurement where 2 transceiver nodes are collaborating and start to move while synchronized in time and frequency (Paragraphs 0022, 0032 and 0057; determining an offset frequency rotation based on an estimated correlation between the in-phase signal samples and the quadrature signal samples.  Paragraph 0023; synchronize time and frequency). 

Regarding claim 7, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Park teaches performing two-way measurement where 2 transceiver nodes are collaborating and start to move before becoming synchronized in time and frequency (Paragraphs 0022, 0032 and 0057; determining an offset frequency rotation based on an estimated correlation between the in-phase signal samples and the quadrature signal samples.  Paragraph 0023; synchronize time and frequency). 

Regarding claim 8, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Park teaches further comprising performing two-way measurements with MIMO transceivers (Paragraph 0062; MIMO radios) to add angle of arrival measurements to help in positioning applications (Paragraph 0073; the use of a multi-input receiver also allows the system to calculate the arrival angle of the incoming radio wave simply by comparing this phase offset adjustment at the two inputs of the receiver). 

Regarding claim 9, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Park teaches performing two-way measurements in a network where nodes can move while unsynchronized in time and frequency (Paragraphs 0022, 0032 and 0057; determining an offset frequency rotation based on an estimated correlation between the in-phase signal samples and the quadrature signal samples.  Paragraph 0023; to synchronize time and frequency, thus starts off unsynchronized). 

Regarding claim 14, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Park teaches using multiple-in, multiple-out antennas (MIMO antennas) (Paragraph 0062; MIMO radios).

Regarding claim 15, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Park teaches measuring round trip time, time difference of arrival, or angle of arrival (Paragraph 0077; difference in arrival time).



Regarding claim 19, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 17, as described above.  Further, Ogoro teaches generating the Doppler frequency shift by dividing by two the sum of the first observed frequency rotation and the second observed frequency rotation (Paragraph 0042 and Claim 5; the Doppler frequency is estimated by calculating a rotation amount of a carrier in accordance with the received wave and using frequency offset information based on the rotation amount of the carrier)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park and Ogoro because it would improve the reception performance of a portable terminal when used in moving state (Ogoro, Paragraph 0008). 

Regarding claim 20, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 17, as described above.  Further, Park teaches wherein the first node and the second node are assumed to be in sync (Paragraphs 0022, 0032 and 0057; determining an offset frequency rotation based on an estimated correlation between the in-phase signal samples and the quadrature signal samples.  Paragraph 0023; synchronize time and frequency).
In addition, Ogoro teaches generating the Doppler frequency shift by treating the first observed frequency rotation as a Doppler component (Paragraph 0042 and Claim .


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ogoro and Behravan, as applied in the claims above, further in view of Horn (US 2014/0236449 A1). 

Regarding claim 10, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  
The combination of Park/Ogoro/Behravan may not specifically teach performing two-way measurements for high data rate applications in cellular or data networks.  In an analogous art, Horn teaches performing two-way measurements for high data rate applications in cellular or data networks (Paragraphs 0049, 0088, 0089, 0092 and 0104; measure relative position in vehicle to vehicle network).  Therefore, it would have been 

Regarding claim 11, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  
The combination of Park/Ogoro/Behravan may not specifically teach vehicle-to-Infrastructure (V2I), Vehicle-to-Vehicle (V2V) and Vehicle-to-Everything (V2X) absolute and relative positioning.  In an analogous art, Horn teaches vehicle-to-Infrastructure (V2I), Vehicle-to-Vehicle (V2V) and Vehicle-to-Everything (V2X) absolute and relative positioning (Paragraphs 0049, 0088, 0089, 0092 and 0104; measure relative position in vehicle to vehicle network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park/Ogoro/Behravan and Horn because it would conduct accurate measurement.
 
Regarding claim 12, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  
The combination of Park/Ogoro/Behravan may not specifically teach ad-hoc network based positioning applications or ad-hoc direct positioning applications.  In an analogous art, Horn teaches ad-hoc network based positioning applications or ad-hoc direct positioning applications (Paragraphs 0049, 0090 and 0105; perform measurement of position of vehicle forms an ad hoc network).  Therefore, it would have been obvious 

Regarding claim 13, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  
The combination of Park/Ogoro/Behravan may not specifically teach performing dynamic positioning by performing the method at each pair of vehicles in a network of moving vehicles or a mesh vehicle network.  In an analogous art, Horn teaches performing dynamic positioning by performing the method at each pair of vehicles in a network of moving vehicles or a mesh vehicle network (Paragraphs 0049, 0090 and 0105; perform measurement of position of vehicle forms an ad hoc network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park/Ogoro/Behravan and Horn because it would conduct accurate measurement.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ogoro and Behravan, as applied in the claims above, further in view of Bieber et al. (US 2012/0050016 A1), hereinafter Bieber. 

Regarding claim 22, the combination of Park/Ogoro/Behravan teaches all of the limitations of claim 1, as described above.  Further, Ogoro teaches performing the Doppler measurements of the single source of the received modulated carrier signal at receiver in a network alone (Paragraph 0042 and Claim 5; the Doppler frequency is estimated by calculating a rotation amount of a carrier in accordance with the received wave and using frequency offset information based on the rotation amount of the carrier), and deriving position and instantons velocity of the single source using the Doppler measurement alone (Abstract and Paragraph 0043; by calculating the maximum Doppler frequency based on an instantaneous value of the Doppler frequency and a variation degree of the instantaneous value, the moving speed v can be estimated. This value is proportional to the Doppler frequency).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park and Ogoro because it would improve the reception performance of a portable terminal when used in moving state (Ogoro, Paragraph 0008).
The combination of Park/Ogoro/Behravan may not specifically teach performing the multiple Doppler measurements of the single source of the received modulated signal.  In an analogous art, Bieber teaches performing the multiple Doppler measurements of the single source of the received modulated signal (Paragraphs 0009 and 0041; measuring difficulty could be remedied by combining a plurality of distance measurements performed at different mid-frequencies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Park/Ogoro/Behravan and Bieber because it would remedies measuring difficulty (Bieber, Paragraph 0009).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/J.G./           Examiner, Art Unit 2647
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649